Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Lack of Unity

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-8, 10-12 14-19, 21 and 43  drawn to a catalyst bed comprising one or more segments of monolithic catalyst comprising: a monolithic honeycomb structure comprising a plurality of channels aligned side by side wherein each channel comprises an inlet positioned at a first terminus of the channel, an outlet positioned at a second terminus of the channel, and openings positioned along the channel in the direction of fluid flow through the channel for transverse fluid flow in and/or out of the channel; and a layer of catalyst coating the honeycomb structure and and the method to prepare a monolithic catalyst thereof.

Group II, claim 32, drawn to a method to prepare ethylene oxide, the method comprising: contacting a feed gas comprising ethylene with a monolithic catalyst to form ethylene oxide; wherein: the monolithic catalyst comprises: a monolithic honeycomb structure comprising a plurality of 


	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  

	the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“ requirement of unity of invention ”).
	PCT Rule 13.2 states “ Where a group of  inventions is claimed in one and the same 	international application, the requirement of unity of invention referred to in Rule 13.1 	shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same  or corresponding special technical features. The expression “ special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

	In the instant case, the invention of Group I is directed to the a catalyst bed comprising one or more segments of monolithic catalyst comprising: a monolithic honeycomb structure comprising a plurality of channels aligned side by side wherein 
However, they are unrelated to each other since the invention of Group I can be used for exhaust gas purification of patrol engine as shown in JP 2016123890, which is different from the invention of Group II.
	There is no single general inventive concept and no unity of invention for the method or the process as defined in 37 CFR 1.475.  

37 CFR 1.475 states that a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combination of categories:
a.	A product and a process specially adapted for the manufacture of said product; or
       b.	A product and a process of use of said product; or
       c.	A product, a process specially adapted for the manufacture of the said product,   and a use of  the said product; or
d.	A process and an apparatus or means specially designed for carrying out the said process; or 
e.  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specially designed for carrying out the said process.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR  V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 10:00-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/14/2022